Exhibit 10.1

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into this 1st day of July, 2011 (the “Effective Date”) by and between
Immunomedics, Inc., a Delaware corporation having its principal offices in
Morris Plains, New Jersey (the “Company”), and Cynthia L. Sullivan (the
“Executive”).

WHEREAS, the Executive is presently employed by the Company in the capacity of
President and Chief Executive Officer, pursuant to that certain Third Amended
and Restated Employment Agreement between the Company and Executive (the “Prior
Employment Agreement”), dated June 15, 2010;

WHEREAS, the Company desires to continue to employ the Executive as its
President and Chief Executive Officer, and the Executive desires to continue to
serve in such capacity on behalf of the Company, upon the terms and conditions
hereinafter set forth;

WHEREAS, the Company and the Executive desire to amend and restate the terms and
conditions of the Prior Employment Agreement in order to reflect certain desired
changes and clarifications in the terms and continue Executive’s employment with
the Company upon the amended and restated terms and conditions of this
Agreement;

WHEREAS, the Executive acknowledges that she has had an opportunity to consider
this Agreement and consult with an independent advisor(s) of her choosing with
regard to the terms of this Agreement, and enters into this Agreement
voluntarily and with a full understanding of its terms; and

WHEREAS, the Company and the Executive have agreed that this Agreement will
supersede and replace the Prior Employment Agreement as of the Effective Date.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.1 Term. This Agreement and the Term shall terminate on July 1, 2014 (the
“Term”), unless sooner terminated by either party as hereinafter provided. The
expiration of this Agreement in the absence of a successor employment agreement
shall be deemed a termination of the Executive’s employment for purposes of this
Agreement, including a termination without Cause for purposes of Section 2;
provided, however, that if the Company presents to the Executive, on or before
March 1, 2014, a written offer to extend the Term on substantially the same
terms and conditions as set forth in this Agreement or on terms and conditions
that, in the aggregate, are more economically favorable to the Executive than as
set forth in this Agreement, as determined in the good faith discretion of the
Compensation Committee of the Board of Directors of the Company, and the
Executive does not accept such offer, then the expiration of this Agreement in
the absence of a successor employment agreement shall be deemed a termination of
the Executive’s employment for purposes of this Agreement, including a voluntary
termination for purposes of Section 2.4.

1.2 Duties and Responsibilities. Commencing on the Effective Date, Executive
shall continue to serve as the President and Chief Executive Officer of the
Company and shall perform all duties and accept all responsibilities incident to
such position as may be reasonably assigned to Executive by the Company’s Board
of Directors (the “Board”).

1.3 Extent of Service. Executive agrees to use Executive’s best efforts to carry
out Executive’s duties and responsibilities under Section 1.2 hereof and,
consistent with the other provisions of this Agreement, to devote substantially
all of Executive’s business time, attention and energy thereto. The foregoing
shall not be construed as preventing Executive from making investments in other
businesses or enterprises, provided that Executive agrees not to become engaged
in any other business activity which, in the reasonable judgment of the Board,
is likely to interfere with Executive’s ability to discharge Executive’s duties
and responsibilities to the Company.

1.4 Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate of
$558,600, payable bi-weekly in installments at such times as the Company
customarily pays its other senior level executives. Executive’s Base Salary
shall be reviewed annually for appropriate increases by the Board or
Compensation Committee of the Board (the “Compensation Committee”) pursuant to
the normal performance review policies for senior level executives.

1.5 Annual Bonus. During the Term, the Executive shall be eligible to
participate in the Company’s incentive compensation plan in place from time to
time for its senior level executives generally, at levels determined by the
Compensation Committee. The Company reserves the right to amend or rescind the
incentive compensation plan at



--------------------------------------------------------------------------------

any time in its discretion. In connection with Executive’s participation in the
incentive compensation plan, the Executive shall be eligible to receive an
annual discretionary bonus. The amount of the annual discretionary bonus, if
any, will be determined by the Compensation Committee in its discretion, based
on the Executive’s individual performance and Company performance as determined
by the Compensation Committee. The Executive’s annual bonus target is 50% of
Base Salary, subject to achievement of performance goals to be established by
the Compensation Committee, with a potential payout from 0 to 150% of the target
amount depending upon achievement of the performance goals. The discretionary
annual bonus, if any, will be determined as of the end of each fiscal year
during the Term and shall be paid as soon as practicable after the end of each
fiscal year to which the bonus relates, but in no event, later than 2-  1/2
months after the end of such fiscal year, except as provided in Section 2.
Except as otherwise specifically provided in Section 2, to be eligible to
receive an annual bonus, or any portion thereof, the Executive must be employed
by the Company both at the time the amount of the annual bonus, if any, is
determined, and at the time the annual bonus, if any, is paid.

1.6 Equity Compensation. During the Term, pursuant to the terms and conditions
of the Company’s 2006 Stock Incentive Plan or any successor equity compensation
plan as may be in place from time to time, the Executive shall be eligible to
receive, from time to time, awards in amounts, and subject to such terms,
conditions and restrictions, as determined by the Compensation Committee in its
sole discretion. Awards granted to the Executive, if any, shall be subject to
the terms and conditions established within the Company’s 2006 Stock Incentive
Plan (as amended from time to time) or any successor equity compensation plan as
may be in place from time to time, as applicable, and the separate option
agreement, restricted stock purchase agreement or stock award agreement between
the Company and the Executive that sets forth the terms and conditions of the
award (e.g., exercise price, expiration date and vesting schedule of stock
options; and the restricted period and/or other restrictions such as performance
objectives relating to stock awards).

1.7 Retirement and Welfare Plans. During the Term, Executive shall participate
in employee retirement and welfare benefit plans made available to the Company’s
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

1.8 Reimbursement of Expenses; Vacation. During the Term, Executive shall be
provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for senior level executives as a group, and shall
be entitled to six (6) weeks of vacation in accordance with the Company’s pay
for time not worked policies.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination Without Cause or Resignation for Good Reason Before A Change of
Control.

(a) The Company may remove Executive at any time without Cause (as defined in
Section 2.9) from the position in which Executive is employed hereunder upon not
less than 30 days’ prior written notice to Executive. The Company shall have
discretion to terminate Executive’s employment during the notice period and pay
continued Base Salary in lieu of notice. In addition, Executive may initiate a
termination of employment by resigning under this Section 2.1 for Good Reason
(as defined in, and in accordance with the notice provisions set forth in
Section 2.9).

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a written release upon such removal,
in a form provided by the Company, of any and all claims against the Company and
all related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (the “Release”), Executive
shall be entitled to receive the following severance compensation, as long as
Executive complies with the terms of Sections 4, 5, 6 and 7 below:

(i) Executive shall receive severance payments in an amount equal to the sum of:
(x) being 2.00 times Executive’s annual Base Salary at the rate in effect at the
time of Executive’s termination, and (y) being 2.00 times Executive’s target
bonus established for the fiscal year in which the date of termination occurs.
The severance amount shall be paid in separate equal monthly payments over the
24-month period following Executive’s termination of employment.

 

2



--------------------------------------------------------------------------------

(ii) The Company shall, for a period of 18 months following the date of
Executive’s termination of employment, pay Executive each month an amount equal
to the monthly COBRA medical insurance cost under the Company’s medical plan for
Executive, and, where applicable, her spouse and eligible dependents, less an
amount equal to the required monthly employee payment for such coverage
calculated as if Executive had continued to be an employee of the Company
throughout such period; provided that Executive, and, where applicable, her
spouse and eligible dependents, are eligible for and timely elect to receive
COBRA healthcare continuation coverage and provided further that the payments
specified under this Section 2.1(b)(ii) shall cease if the Company’s statutory
obligation to provide such COBRA healthcare continuation coverage terminates for
any reason before the expiration of the 18-month period.

(iii) Executive shall receive any benefits earned, accrued and due in accordance
with the terms of any applicable benefit plans and programs of the Company. In
addition, Executive shall be entitled to the annual bonus earned based on actual
performance, if any, payable for the fiscal year in which the termination occurs
(prorated to reflect Executive’s actual period of service during such fiscal
year) paid in accordance with Section 1.5 without regard to the last sentence of
Section 1.5.

(iv) Except as otherwise required by Section 2.10, the benefits described in
subsections (i) and (ii) above shall begin within 60 days after Executive’s
termination date, subject to Executive’s execution and non-revocation of the
Release; provided that notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of Executive’s execution of the Release,
directly or indirectly, result in Executive designating the calendar year of
payment, and if a payment that is subject to execution of the Release could be
made in more than one taxable year, payment shall be made in the later taxable
year. The Company shall provide the Release to Executive on or before the
termination date, and Executive shall execute the Release during the time period
permitted by applicable law.

(v) Executive agrees that if Executive fails to comply with Section 4, 5, 6 or 7
below, all payments under this Section 2.1 shall immediately cease.

2.2 Termination Without Cause or Resignation for Good Reason After A Change of
Control.

(a) If a Change of Control occurs and, during the one-year period commencing on
the date of the Change of Control, the Company terminates Executive’s employment
without Cause (upon not less than 30 days’ prior written notice to Executive) or
Executive resigns for Good Reason (as defined in, and in accordance with the
notice provisions set forth in Section 2.9), this Section 2.2 shall apply in
lieu of Section 2.1. The Company shall have discretion to terminate Executive’s
employment during the notice period and pay continued Base Salary in lieu of
notice.

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a Release, Executive shall be
entitled to receive the following severance compensation, as long as Executive
complies with the terms of Sections 4, 5, 6 and 7 below:

(i) Executive shall receive a lump sum severance payment in an amount equal to
3.00 times the sum of Executive’s annual Base Salary at the rate in effect at
the time of Executive’s termination and Executive’s target bonus for the
calendar year in which the date of termination occurs.

(ii) The Company shall, for a period of 18 months following the date of
Executive’s termination of employment, pay Executive each month an amount equal
to the monthly COBRA medical insurance cost under the Company’s medical plan for
Executive, and, where applicable, her spouse and eligible dependents, less an
amount equal to the required monthly employee payment for such coverage
calculated as if Executive had continued to be an employee of the Company
throughout such period; provided that Executive, and, where applicable, her
spouse and eligible dependents, are eligible for and timely elect to receive
COBRA healthcare continuation coverage and provided further that the payments
specified under this Section 2.2(b)(ii) shall cease if the Company’s statutory
obligation to provide such COBRA healthcare continuation coverage terminates for
any reason before the expiration of the 18-month period.

(iii) Executive shall receive any benefits earned, accrued and due in accordance
with the terms of any applicable benefit plans and programs of the Company. In
addition, Executive shall be entitled to the annual bonus earned based on actual
performance, if any, payable for the fiscal year in which the termination occurs
(prorated to reflect Executive’s actual period of service during such fiscal
year) paid in accordance with Section 1.5 without regard to the last sentence of
Section 1.5.

 

3



--------------------------------------------------------------------------------

(iv) Except as otherwise required by Section 2.10, the lump sum payment
described in subsection (i) shall be made, and the monthly payments described in
subsection (ii) above shall begin, within 60 days after Executive’s termination
date, subject to Executive’s execution and non-revocation of the Release;
provided that notwithstanding any provision of this Agreement to the contrary,
in no event shall the timing of Executive’s execution of the Release, directly
or indirectly, result in Executive designating the calendar year of payment, and
if a payment that is subject to execution of the Release could be made in more
than one taxable year, payment shall be made in the later taxable year. The
Company shall provide the Release to Executive on or before the termination
date, and Executive shall execute the Release during the time period permitted
by applicable law.

(v) Notwithstanding any provision to the contrary in the Company’s 2006 Stock
Incentive Plan or any applicable plan, program or agreement, all stock options,
restricted stock and other equity rights held by the Executive will become fully
vested and/or exercisable, as the case may be, on the Executive’s termination
date, and all stock options held by the Executive shall remain exercisable,
notwithstanding anything in any other agreement governing such options, for a
period of 24 months following the end of the remaining balance of the Term of
the Agreement; provided, however, that in no event will the option be
exercisable (i) beyond its original term; or (ii) beyond the extension period
permitted under section 409A of the Code.

(c) Notwithstanding any vesting provision to the contrary in any applicable
plan, program or agreement providing for supplemental retirement benefits or
deferred compensation, upon the occurrence of a Change of Control, Executive’s
accrued benefit under such plans, programs or agreements shall become fully
vested on the date on which the Change in Control occurs, and Executive’s
accrued benefit shall be immediately payable on the Executive’s date of
termination, unless the Executive has made a valid election under such plan,
program or agreement to defer payment of such accrued benefits or the
Executive’s accrued benefit constitutes “deferred compensation” within the
meaning of section 409A of the Code and the terms of the applicable plan,
program or agreement provide otherwise with respect to the timing of payment of
the accrued benefit.

(d) Executive agrees that if Executive materially breaches Section 4, 5, 6 or 7
below, all payments and benefits under this Section 2.2 shall immediately cease.

2.3 [INTENTIONALLY OMITTED]

2.4 Voluntary Termination. Executive may voluntarily terminate Executive’s
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, except as provided in Section 2.2
with respect to a resignation for Good Reason, no further payments shall be due
under this Agreement, except that Executive shall be entitled to any benefits
earned, accrued and due in accordance with the terms of any applicable benefit
plans and programs of the Company.

2.5 Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the material duties of Executive’s employment for a
period of 90 days in any 12-month period because of physical or mental injury or
illness (“Disability”); provided, however, that the Company shall continue to
pay Executive’s Base Salary until the Company acts to terminate Executive’s
employment. Notwithstanding the foregoing, the Executive shall be deemed
terminated for Disability if the Executive is disabled for a period of 12
months. Executive agrees, in the event of a dispute under this Section 2.5
relating to Executive’s Disability, to submit to a physical examination by a
licensed physician jointly selected by the Board and Executive. If the Company
terminates Executive’s employment for Disability, no further payments shall be
due under this Agreement, except that Executive shall be entitled to any
benefits earned, accrued and due in accordance with the terms of any applicable
benefit plans and programs of the Company. In addition, Executive shall be
entitled to the annual bonus earned based on actual performance, if any, payable
for the fiscal year in which the termination occurs (prorated to the date
Executive is determined to have a Disability) paid in accordance with
Section 1.5 without regard to the last sentence of Section 1.5.

2.6 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any benefits earned, accrued and due under the
Company’s benefit plans and programs in accordance with the terms and conditions
contained therein. Otherwise, the Company shall have no further liability or
obligation under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive. In addition, Executive shall be entitled to the annual bonus earned
based on actual performance, if any, payable for the fiscal year in which the
termination occurs (prorated to reflect Executive’s actual period of service
during such fiscal year) paid in accordance with Section 1.5 without regard to
the last sentence of Section 1.5.

 

4



--------------------------------------------------------------------------------

2.7 Cause. The Company may terminate Executive’s employment at any time for
Cause (as defined in Section 2.9) upon written notice to Executive, in which
event all payments under this Agreement shall cease. Executive shall be entitled
to any benefits earned, accrued and due before Executive’s termination in
accordance with the terms of any applicable benefit plans and programs of the
Company.

2.8 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 11. The notice of termination shall (a) indicate the
specific termination provision in this Agreement relied upon, (b) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (c) specify
the termination date in accordance with the requirements of this Agreement.

2.9 Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of a felony, or enters in a plea of
guilty or nolo contendere with respect thereto;

(ii) Executive intentionally and continually fails to perform Executive’s
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform;

(iii) Executive causes material, intentional, wrongful damage to the property of
the Company;

(iv) Executive engages in public conduct that is harmful to the reputation of
the Company;

(v) Executive engages in willful misconduct in the performance of Executive’s
duties; or

(vi) Executive materially breaches Sections 4, 5, 6 or 7 below.

(b) “Change of Control” shall mean:

(i) A merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than 50% of the total and
combined voting power of the outstanding voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets as an entirety or substantially as an entirety, occurring
within a 12-month period, and representing, at a minimum, not less than 40% of
the total gross fair market value of all assets of the Company, to any person,
entity, or group of persons acting in consort, other than a sale, transfer or
disposition to: (A) a stockholder of the Company in exchange for or with respect
to its stock; (B) an entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by the Company; (C) a person, or more
than one person acting as a group, that owns, directly or indirectly, 50% or
more of the total value or voting power of the outstanding stock of the Company;
or (D) an entity, at least 50% of the total value or voting power of which is
owned by a person described in (C); or

(iii) Any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other than
the Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) of securities possessing (or convertible into or exercisable for
securities possessing) more than 50% of the total combined voting power of the
Company’s securities outstanding immediately after the consummation of such
transaction or series of related transactions, whether such transaction involves
a direct issuance from the Company or the acquisition of outstanding securities
held by one or more of the Company’s stockholders; or

(iv) A change in the composition of the Board over a period of 12 consecutive
months or less such that a majority of the Board members ceases by reason of one
or more contested elections for Board membership to be comprised of individuals
whose election is endorsed by a majority of the members of the Board immediately
before the date of election.

 

5



--------------------------------------------------------------------------------

A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in the same proportions by the persons who held the Company’s
securities immediately before such transaction.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto, or
except as a result of Executive’s physical or mental incapacity or as described
in the last sentence of this subsection (d):

(i) A material reduction in Executive’s Base Salary;

(ii) The material diminution of the Executive’s duties, responsibilities, powers
or authorities, including the assignment of any duties and responsibilities
inconsistent with her position as President and Chief Executive Officer;

(iii) The Company requires that Executive’s principal office location be moved
to a location more than 50 miles form Executive’s principal office location
immediately before the change;

(iv) The failure of the Company to obtain the assumption of the obligations
contained herein by any successor; or

(v) On or after a Change of Control, the removal of Executive from her office as
President and Chief Executive Officer or a material reduction of Executive’s
primary functional authorities, duties, or responsibilities as President and
Chief Executive Officer of the Company from those in effect immediately prior to
the Change of Control or the assignment of duties to Executive inconsistent with
those of President and Chief Executive Officer of the Company, other than an
insubstantial and inadvertent reduction or assignment that is remedied by the
Company promptly after receipt of notice thereof given by Executive in
accordance with the notice provisions below.

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless Executive gives written notice of termination for Good Reason
within 15 days after the event or condition giving rise to Good Reason occurs
and the Company does not correct the action or failure to act that constitutes
the grounds for Good Reason, as set forth in Executive’s notice of termination,
within 30 days after the date on which Executive gives written notice of
termination and the Executive actually resigns from employment upon the
expiration of the foregoing cure period. In the event of a cure of such event or
condition constituting Good Reason by the Company, such event or condition shall
no longer constitute Good Reason.

2.10 Required Postponement for Specified Executives.

(a) If Executive is considered a Specified Executive (as defined below) and
payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to section 409A of
the Code, payment of such amounts shall be delayed as required by section 409A
of the Code, and the accumulated postponed amounts, with accrued interest as
described below, shall be paid in a lump sum payment within five days after the
end of the six month period. If Executive dies during the postponement period
prior to the payment of benefits, the amounts postponed on account of section
409A of the Code, with accrued interest as described in subsection (b) below,
shall be paid to the personal representative of Executive’s estate within 60
days after the date of Executive’s death.

(b) If payment of any amounts under this Agreement is required to be delayed
pursuant to Section 2.10(a), the Company shall pay interest on the postponed
payments from the date on which the amounts otherwise would have been paid to
the date on which such amounts are paid at an annual rate equal to the rate
published in the Wall Street Journal as the “prime rate” as of Executive’s date
of termination.

(c) The term “Specified Executive” means an employee who, at any time during the
12-month period ending on the identification date (defined below), is (i) an
officer of the Company or a member of its controlled group (as determined for
purposes of section 416(i) of the Code) who has annual compensation greater than
$160,000 (or such other amount as may be in effect under section 416(i)(l) of
the Code), (ii) a 5% owner of the Company or (iii) a 1% owner of the Company who
has annual compensation greater than $150,000. The

 

6



--------------------------------------------------------------------------------

identification date shall be each December 31, and the determination of
Specified Executives as of such identification date shall apply for the 12-month
period following April 1 after the identification date. The determination of
Specified Executives, including the number and identity of persons considered
officers, shall be made by the Company in accordance with the provisions of
sections 416(i) and 409A of the Code and the regulations issued thereunder.

3. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2 of this Agreement, Executive
hereby waives Executive’s right to receive payments under any severance plan or
similar program applicable to all employees of the Company.

4. Confidentiality. Executive agrees that Executive’s services to the Company
and its subsidiaries and any successors or assigns (collectively, the
“Employer”) were and are of a special, unique and extraordinary character, and
that Executive’s position places Executive in a position of confidence and trust
with the Employer’s customers and employees. Executive also recognizes that
Executive’s position with the Employer will give Executive substantial access to
Confidential Information (as defined below), the disclosure of which to
competitors of the Employer would cause the Employer to suffer substantial and
irreparable damage. Executive recognizes, therefore, that it is in the
Employer’s legitimate business interest to restrict Executive’s use of
Confidential Information for any purposes other than the discharge of
Executive’s employment duties at the Employer, and to limit any potential
appropriation of Confidential Information by Executive for the benefit of the
Employer’s competitors and to the detriment of the Employer. Accordingly,
Executive agrees as follows:

(a) Executive will not at any time, whether during or after the termination of
Executive’s employment, reveal to any person or entity any of the trade secrets
or confidential information of the Employer or of any third party which the
Employer is under an obligation to keep confidential (including but not limited
to trade secrets or confidential information respecting inventions, products,
designs, methods, know-how, techniques, systems, processes, software programs,
works of authorship, customer lists, projects, plans and proposals)
(“Confidential Information”), except as may be required in the ordinary course
of performing Executive’s duties as an employee of the Employer, and Executive
shall keep secret all matters entrusted to Executive and shall not use or
attempt to use any such information in any manner which may injure or cause loss
or may be calculated to injure or cause loss whether directly or indirectly to
the Employer.

(b) The above restrictions shall not apply to: (i) information that at the time
of disclosure is in the public domain through no fault of Executive;
(ii) information received from a third party outside of the Employer that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Employer; or
(iv) information that may be required by law or an order of any court, agency or
proceeding to be disclosed; provided Executive shall provide the Employer notice
of any such required disclosure once Executive has knowledge of it and will help
the Employer to the extent reasonable to obtain an appropriate protective order.

(c) Further, Executive agrees that during Executive’s employment Executive shall
not take, use or permit to be used any notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials of any nature relating to any matter within the
scope of the business of the Employer or concerning any of its dealings or
affairs otherwise than for the benefit of the Employer. Executive further agrees
that Executive shall not, after the termination of Executive’s employment, use
or permit to be used any such notes, memoranda, reports, lists, records,
drawings, sketches, specifications, software programs, data, documentation or
other materials, it being agreed that all of the foregoing shall be and remain
the sole and exclusive property of the Employer and that, immediately upon the
termination of Executive’s employment, Executive shall deliver all of the
foregoing, and all copies thereof, to the Employer, at its main office.

(d) Executive agrees that upon the termination of Executive’s employment with
the Employer, Executive will not take or retain without written authorization
any documents, files or other property of the Employer, and Executive will
return promptly to the Employer any such documents, files or property in
Executive’s possession or custody, including any copies thereof maintained in
any medium or format. Executive recognizes that all documents, files and
property which Executive has received and will receive from the Employer,
including but not limited to scientific research, customer lists, handbooks,
memoranda, product specifications, and other materials (with the exception of
documents relating to benefits to which Executive might be entitled following
the termination

 

7



--------------------------------------------------------------------------------

of Executive’s employment with the Employer), are for the exclusive use of the
Employer and employees who are discharging their responsibilities on behalf of
the Employer, and that Executive has no claim or right to the continued use,
possession or custody of such documents, files or property following the
termination of Executive’s employment with the Employer.

5. Intellectual Property.

(a) If at any time or times during Executive’s employment Executive shall
(either alone or with others) make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(i) relates to the business of the Employer or any customer of or supplier to
the Employer or any of the products or services being developed, manufactured or
sold by the Employer or which may be used in relation therewith, (ii) results
from tasks assigned to Executive by the Employer or (iii) results from the use
of premises or personal property (whether tangible or intangible) owned, leased
or contracted for by the Employer, such Developments and the benefits thereof
shall immediately become the sole and absolute property of the Employer and its
assigns, and Executive shall promptly disclose to the Employer (or any persons
designated by it) each such Development, and Executive hereby assigns any rights
Executive may have or acquire in the Developments and benefits and/or rights
resulting therefrom to the Employer and its assigns without further compensation
and shall communicate, without cost or delay, and without publishing the same,
all available information relating thereto (with all necessary plans and models)
to the Employer.

(b) Upon disclosure of each Development to the Employer, Executive will, during
Executive’s employment and at any time thereafter, at the request and cost of
the Employer, sign, execute, make and do all such deeds, documents, acts and
things as the Employer and its duly authorized agents may reasonably require:

(i) to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

(c) In the event the Employer is unable, after reasonable effort, to secure
Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letter patents, copyright and other analogous
protection thereon with the same legal force and effect as if executed by
Executive.

6. Non-Competition. While Executive is employed at the Employer and for a period
of two (2) years after termination of Executive’s employment (for any reason
whatsoever, whether voluntary or involuntarily), Executive will not, without the
prior written approval of the Board, whether alone or as a partner, officer,
director, consultant, agent, employee or stockholder of any company or other
commercial enterprise, directly or indirectly engage in any business or other
activity in the United States or Canada which competes with the Employer in the
field of therapeutic antibodies for cancer. The foregoing prohibition shall not
prevent Executive’s employment or engagement after termination of Executive’s
employment by any company or business organization, as long as the activities of
any such employment or engagement, in any capacity, do not involve work on
matters related to the products being developed, manufactured, or marketed by
the Employer during Executive’s employment with the Employer. Executive shall be
permitted to own securities of a public company not in excess of five percent of
any class of such securities and to own stock, partnership interests or other
securities of any entity not in excess of five percent of any class of such
securities and such ownership shall not be considered to be in competition with
the Employer.

 

8



--------------------------------------------------------------------------------

7. Non-Solicitation. While Executive is employed at the Employer and for a
period of two (2) years after termination of such employment (for any reason,
whether voluntary or involuntarily), Executive agrees that Executive will not:

(a) directly or indirectly solicit, entice or induce any customer to become a
customer of any other person, firm or corporation with respect to products then
sold or under development by the Employer or to cease doing business with the
Employer, and Executive shall not approach any such person, firm or corporation
for such purpose or authorize or knowingly approve the taking of such actions by
any other person; or

(b) directly or indirectly solicit or recruit any employee of the Employer to
work for a third party other than the Employer (excluding newspaper or similar
print or electronic solicitations of general circulation).

8. General Provisions.

(a) Executive acknowledges and agrees that the type and periods of restrictions
imposed in Sections 4, 5, 6 and 7 of this Agreement are fair and reasonable, and
that such restrictions are intended solely to protect the legitimate interests
of the Employer, rather than to prevent Executive from earning a livelihood.
Executive recognizes that the Employer competes worldwide, and that Executive’s
access to Confidential Information makes it necessary for the Employer to
restrict Executive’s post-employment activities in any market in which the
Employer competes, and in which Executive’s access to Confidential Information
and other proprietary information could be used to the detriment of the
Employer. In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or geographical coverage,
Executive agrees that such a restriction or restrictions should be modified and
narrowed, either by a court or by the Employer, so as to preserve and protect
the legitimate interests of the Employer as described in this Agreement, and
without negating or impairing any other restrictions or agreements set forth
herein.

(b) Executive acknowledges and agrees that if Executive should breach any of the
covenants, restrictions and agreements contained herein, irreparable loss and
injury would result to the Employer, and that damages arising out of such a
breach may be difficult to ascertain. Executive therefore agrees that, in
addition to all other remedies provided at law or at equity, the Employer shall
be entitled to have the covenants, restrictions and agreements contained in
Sections 4, 5, 6, and 7 specifically enforced (including, without limitation, by
temporary, preliminary, and permanent injunctions and restraining orders) by any
state or federal court in the State of New Jersey having equity jurisdiction and
Executive agrees to subject Executive to the jurisdiction of such court.

(c) Executive agrees that if the Employer fails to take action to remedy any
breach by Executive of this Agreement or any portion of the Agreement, such
inaction by the Employer shall not operate or be construed as a waiver of any
subsequent breach by Executive of the same or any other provision, agreement or
covenant.

(d) Executive acknowledges and agrees that the payments and benefits to be
provided to Executive under this Agreement are provided as consideration for the
covenants in Sections 4, 5, 6, and 7 hereof.

9. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

11. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Immunomedics, Inc.

300 American Road

Morris Plains, NJ 07950

If to Executive, to:

Cynthia L. Sullivan

Immunomedics, Inc.

300 American Road

Morris Plains, NJ 07950

 

9



--------------------------------------------------------------------------------

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

12. Contents of Agreement: Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supercedes any and all
prior agreements, including the Prior Employment Agreement, and understandings
concerning Executive’s employment by the Company and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

13. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

14. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

15. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

16. Miscellaneous. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

17. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of New Jersey without giving effect to any conflict of laws
provisions or canons of construction that construe agreements against the
draftsperson.

18. Section 409A of the Code. This Agreement is intended to comply with section
409A of the Code and its corresponding regulations, to the extent applicable,
and shall be so construed. Notwithstanding anything in this Agreement to the
contrary, payments may only be made under this Agreement upon an event and in a
manner permitted by section 409A of the Code, to the extent applicable. For
purposes of section 409A of the Code, all payments to be made upon the
termination of the Executive’s employment under this Agreement may only be made
upon a “separation from service” under section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement is to be treated as a
right to a series of separate payments. In no event shall Executive, directly or
indirectly, designate the calendar year of payment. All reimbursements provided
under this Agreement shall be made or provided in accordance with Section 409A
of the Code, including, where applicable, the requirement that (i) any
reimbursement

 

10



--------------------------------------------------------------------------------

is for expenses incurred during the Term (or during such other time period
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit. Nothing herein shall
be construed as having modified the time and form of payment of any amounts or
payments of “deferred compensation” within the meaning section 409A of the Code
that were otherwise payable pursuant to the terms of any agreement between
Company and the Executive in effect on or after January 1, 2005 and prior to the
date of this Agreement.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

IMMUNOMEDICS, INC. By:  

/s/ Gerard G. Gorman

Name:   Gerard G. Gorman Title:   Senior Vice President, Finance and Business
Development, and Chief Financial Officer EXECUTIVE

/s/ Cynthia L. Sullivan

Cynthia L. Sullivan

 

12